Citation Nr: 1748003	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-30 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to type II diabetes mellitus. 

4.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to herbicide exposure and as secondary to service-connected left ankle disability.  

5.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left ankle disability.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for right lower extremity peripheral neuropathy, urinary tract infections, and hypertension.  However, he did not perfect those appeals following the issuance of the September 2012 statement of the case.  Rather, he specifically limited his appeal to the issues listed on the title page in his October 2012 substantive appeal.  Therefore, those issues are no longer in appellate status, and no further consideration is necessary.    

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that proceeding is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that additional VA medical records were associated with the claims file since the October 2016 supplemental statement of the case (SSOC).  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that his type II diabetes mellitus and left lower extremity peripheral neuropathy are due to exposure to Agent Orange during his service at the Hill Air Force Base (AFB) and Dugway Proving Grounds from May 1981 to April 1994.  See, e.g., May 2009 claim; July 2009 statement in support of claim; July 2010 notice of disagreement.  Specifically, the Veteran reported that an Explosive Ordinance Disposal Team Chief informed him that he was exposed to Agent Orange when a missile crashed into an area where the herbicide agent was stored.  The Veteran indicated that the incident occurred in approximately May 1993 or June 1993.  See October 2012 substantive appeal.

The record reflects that the AOJ requested a review of the Department of Defense inventory of herbicide operations to determine whether herbicide agents were used at Hill AFB and Dugway Proving Grounds.  In October 2009, Compensation and Pension Service responded that tactical herbicide testing was conducted at Dugway Proving Ground from May 1951 to March 1959 and from September 1964 to October 1964.  However, the Department of Defense list did not indicate the presence of tactical herbicides at Hill AFB, Utah. 

In November 2009, Compensation and Pension Service determined that it could not provide any evidence to support the Veteran's claim and instructed the AOJ to refer the case to the Joint Services Records Research Center (JSRRC) unless it lacked merit.  It was specifically noted that the AOJ should provide the JSRRC with the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts, as shown by the Veteran's actual military records.  

The AOJ subsequently submitted requests to the JSRRC and the Air Force Historical Research Agency to attempt to corroborate the Veteran's claimed exposure to Agent Orange.  Notably, however, the Veteran's complete service personnel records are not associated with the claims file.  As such, the information provided to the JSRRC and the Air Force Historical Research Agency was not based on facts shown in the Veteran's actual military records.  Therefore, the Board finds that a remand is necessary to obtain the Veteran's service personnel records.  Thereafter, the AOJ should make reasonable efforts to verify the Veteran's claimed exposure to herbicide agents. 

Regarding the claim for service connection for a left knee disorder, the Veteran was afforded a VA examination in December 2009 during which the examiner diagnosed him with postoperative left knee degenerative arthritis.  The examiner opined that the Veteran's left ankle disorder did not cause his left knee degenerative arthritis.  In so doing, the examiner stated that the Veteran did not have a significant gait disorder or other cause that would be expected to cause left knee degenerative arthritis.  However, the examiner did not address whether the Veteran's left knee disorder was aggravated by his service-connected left ankle disability.  Moreover, the examiner did not address whether the Veteran's left knee disorder was directly related to his military service.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board does acknowledge that the Veteran submitted private medical opinions in support of his claim.  In a July 2009 statement, Dr. M.P. (initials used to protect privacy) opined that the Veteran's left ankle arthritis may be contributing to his left knee osteoarthritis progression.  However, the Board notes that the opinion is too speculative to support a grant of service connection.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).

In addition, in a January 2013 private medical statement, Dr. J.R.V. opined that the Veteran's previous military-related injury was probably the cause of his patella baja.  In so doing, Dr. J.R.V. noted that x-rays taken prior to the Veteran's primary total knee replacement surgery showed evidence of a patella baja.  He stated that bottom line injury and treatment of that injury led to the patella baja.  However, Dr. J.R.V. provided no supporting rationale for his opinion.  Indeed, he did not clearly identify the injury that led to the Veteran's left knee patella baja.   

Moreover, it is unclear whether Dr. J.R.V. considered the Veteran's full medical history.  In this regard, the Veteran has reported that he experienced intermittent knee problems following his separation from service.  In particular, the Veteran reported that he walked with a limp since 1994.  See, e.g., June 2009 statement in support of claim.  However, the Veteran's post-service VA medical records also show that that he had a normal gait.  See, e.g., November 1995 VA examination; December 2005 VA medical record.  In addition, the Veteran denied having left knee problems prior to increasing his exercise program in 2008 on several occasions.  See, e.g., March 2009 VA rheumatology consultation; July 2009 statement in support of claim.  Moreover, a January 2009 VA emergency room record noted that the Veteran noticed an abrupt onset of pain after twisting his left knee.  

In light of the foregoing, a remand is necessary to obtain an additional VA medical opinion that fully addresses the medical evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also finds that the claims for service connection for erectile dysfunction and obstructive sleep apnea are inextricably intertwined with claim for diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

In addition, in his October 2012 substantive appeal, the Veteran reported that he received treatment for his left knee shortly after his separation from service at Hill Air Force Base.  However, the Board notes that these records are not associated with the claims file.  Therefore, the AOJ should attempt to obtain any outstanding medical records that may be available. 

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the October 2016 SSOC. The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should request any medical records from the Hill Air Force Base, Utah, dated after April 1994 pertaining to treatment for a left knee disorder.  

3.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  

4.  The AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 to attempt to verify the Veteran's claimed exposure to herbicide agents during his service at the Hill Air Force Base and Dugway Proving Ground from May 1981 to April 1994.

It is noted that a November 2009 response from Compensation and Pension Service instructed that the AOJ should provide the JSRRC with the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts, as shown by the Veteran's actual military records.  

All attempts and responses should be documented in the claims file.

5.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a medical opinion as to the nature and etiology of the Veteran's left knee disorder.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's has a left knee disorder that manifested in or is otherwise causally or etiologically related to his military service, to include any symptomatology therein.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left knee disorder was either caused by or aggravated by the Veteran's service-connected left ankle disability. 

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding the onset of his left knee pain and abnormal gait (see, e.g., July 2009 statement in support of claim; April 2017 Board hearing transcript); 2) the August 1987 service treatment record that noted an assessment of a left knee subluxing patella; 3) the February 1989 service treatment record that noted an assessment of a left knee contusion; 4) the February 1989 left knee x-ray; 5) the November 1991 service treatment record that noted an assessment of a left knee grade II medial collateral ligament posterior capsular strain; 6) the July 2009 private medical opinion from Dr. M.P.; 7) the January 2013 private medical opinion from Dr. J.R.V.; and 8) the VA examination findings and opinions of record, including the November 1995 and December 2009 VA examinations.  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination in connection with his other service connection claims.

7.  The case should then be reajudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




